Citation Nr: 0924972	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  02-05 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU), for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to August 
1974.  The Veteran died in July 2000, and the appellant is 
the Veteran's surviving spouse.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2000 rating decisions of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
cause of death, determined that eligibility to dependents' 
educational assistance under 38 U.S.C.A. chapter 35 was not 
established, and denied entitlement to TDIU, for the purpose 
of accrued benefits.  The appellant expressed disagreement 
with service connection for cause of death and entitlement to 
a TDIU for the purpose of accrued benefits.  

In a December 2005 decision, the Board denied service 
connection for cause of death and entitlement to a TDIU for 
accrued benefits purposes.  The appellant appealed the 
Board's December 2005 decision to the United States Court of 
Appeals for Veterans Claims (Court).  By Order dated November 
2007, the Court, in its Memorandum Decision, affirmed the 
Board's decision that denied service connection for cause of 
the Veteran's death, however, the Court vacated the issue of 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU), for the purpose of accrued benefits, and 
remanded the case for compliance with the terms of the 
memorandum decision.  Thus, the Board will proceed to 
adjudicate only the issue described in the title page of this 
decision.  

In March 2009, the Appellant testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is of record.  Additionally, the 
record was held open for 30 days, in which the appellant 
submitted additional medical evidence accompanied by a 
waiver.  

In May 2008 and August 2008, the Board remanded the case for 
additional development and due process concerns.  The 
requested development has been conducted, and the claim is 
now properly before the Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The Veteran died in July 2000 and at the time of his 
death, the Veteran had perfected an appeal of the denial of a 
claim for entitlement to TDIU.   

3.  Prior to and at the time of his death, service connection 
was in effect for carpal tunnel syndrome of the right upper 
extremity, rated as 10 percent disabling; left ulnar 
neuropathy, rated as 20 percent disabling; and fracture of 
the left humerus, postoperative with resection of the radial 
head and traumatic arthritis, rated as 40 percent disabling; 
the Veteran's combined service-connected disability rating 
was 60 percent.  

4.  Prior to his death, the Veteran was unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the appellant, the 
criteria for entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU), for the purpose of accrued benefits have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 
3.1000, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

Given the fully favorable decision, discussed below, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the Veteran is moot or 
represents harmless error.  As to additional notice regarding 
the effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


II.  Decision  

The appellant seeks accrued benefits based on a claim of TDIU 
pending at the time of the Veteran's death.  

Accrued benefits are those benefits to which the Veteran was 
entitled to at the time of his death under an existing rating 
or based on evidence in the file at the date of death.  See 
38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.1000(a) (2008).  Upon the death of a Veteran, any accrued 
benefits are payable to his spouse, or to others if the 
spouse is not alive.  38 U.S.C.A. § 5121(a)(2) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.1000(a)(1) (2008).  Only evidence 
contained in the claims file at the time of the Veteran's 
death, or certain VA and service department records 
considered constructively in the claims file at that time, 
may be considered in adjudicating a claim for accrued 
benefits.  38 C.F.R. § 3.1000(d)(4) (2008); Hayes v. Brown, 4 
Vet. App. 353, 360-361 (1993).

Under 38 U.S.C.A. § 5121(c) (West 2002), a claim for accrued 
benefits requires that the application be filed within one 
year after the date of death. In this regard, a claim for 
Dependency and Indemnity Compensation (DIC) by a surviving 
spouse is deemed to include a claim for any accrued benefits.  
38 C.F.R. §§ 3.1000(c); 3.152(b) (2008).  In addition, the 
Veteran must have had a claim pending for such benefits at 
the time of his death.  Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998).  A review of the claims file indicates that the 
Veteran had a claim for a TDIU.  See 38 C.F.R. § 3.160(c) 
(2008) (defining "pending claim" as an application that has 
not been finally adjudicated); 38 C.F.R. § 3.160(d) (2008) 
(defining "finally adjudicated claim" as one that has been 
allowed or disallowed by the agency of original jurisdiction 
and become final by expiration of the one-year period after 
date of notice or by denial on appellate review).  

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or, if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  The Veteran's employment history, his 
educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2008).  

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.  

Prior to his death, the Veteran's service-connected 
disabilities consisted of carpal tunnel syndrome of the right 
upper extremity, rated as 10 percent disabling; left ulnar 
neuropathy, rated as 20 percent disabling; and fracture of 
the left humerus, postoperative with resection of the radial 
head and traumatic arthritis, rated as 40 percent disabling.  
The Veteran's combined service-connected disability rating is 
60 percent.  As all the Veteran's service-connected 
disabilities originate in both upper extremities, his 60 
percent combined rating qualifies him for consideration of a 
TDIU under 38 C.F.R. § 4.16(a) (for the purpose of one 60 
percent disability, or one 40 percent disability in 
combination, disabilities of one or both upper extremities 
will be considered as one disability.)  As such the Board 
finds that the Veteran meets the percentage standard set 
forth in 38 C.F.R. § 4.16(a).  Thus, the question becomes 
whether the Veteran's service-connected disabilities preclude 
him from securing or following a substantially gainful 
occupation.  

Only evidence of record at the time of the Veteran's death is 
considered in adjudicating a claim for accrued benefits.  38 
C.F.R. § 3.1000.  After review of the evidence of record at 
the time of the Veteran's death, the Board concludes that the 
weight of evidence supports the appellant's claim for a TDIU, 
for accrued benefits purposes.  In essence, it appears that 
the overall impairment resulting from the Veteran's service-
connected disabilities, which had a combined rating of 60 
percent, did likely render him unable to follow a 
substantially gainful occupation due to his service-connected 
disabilities.  

In the Veteran's March 1999 claim for TDIU, he reported that 
he was unable to obtain or retain substantially gainful 
employment due to his service-connected disabilities.  He 
stated that his last employment involved supervising several 
employees, assisting with machinery, monitoring warehouse 
inventory, and writing reports and policy/procedure 
documents.  The Veteran reported that he had difficulty 
driving his car and working with his arms due to constant 
pain.  He stated that his hands became numb and tingled which 
caused an inability to open or close his hands.  Regarding 
education, the Veteran reported that he had a four year 
college degree in economics.  He reported that he worked as 
the warehouse manager from March to April 1997 and he became 
too disabled to work in April 1997.  He also reported that 
prior to that position, he worked as a plumbing company 
manager in 1993 and he had no other employment from June 1994 
to March 1997.  In a July 1999 statement, the Veteran 
reported that after his injury to his left arm, he was unable 
to maintain his pre-service occupation as a welder.  He 
reported that he was later employed as an inventory 
control/data processor.  He stated that during that 
employment period, he underwent several surgeries which 
resulted in his injury worsening.  The Veteran stated that 
his condition progressed so he returned to school and 
obtained a degree in economics.  He obtained employment with 
a plumbing company as a contract analyzer and manager.  The 
Veteran indicated that he eventually bought the company.  He 
stated that his work involved extensive driving and use of 
his upper extremities.  He stated that his left arm worsened 
and his other arm, the right arm, developed nerve damage.  He 
stated that his condition worsened to the extent that he had 
to dissolve the company.  The Veteran indicated that he tried 
to work again for M.R. but within thirty days, he was advised 
there was no further work for him.  The Veteran indicated 
that this position aggravated his injuries.  In a June 1999 
statement, the Veteran's employer, M.R., stated that the 
Veteran worked for the company from May 21, 1996 to July 8, 
1996 and the reason for termination of employment was that he 
quit.      

There is medical evidence of record at the time of the 
Veteran's death, which support the Veteran's contentions that 
he had been unable to work due to his service-connected 
disabilities since April 1997.  A March 1998 VA 
rehabilitation treatment record indicates that the Veteran 
has been unable to use his left extremity in a normal manner 
for more than 20 years.  It was noted that the left upper 
extremity has affected the right upper extremity and the 
Veteran now had carpal tunnel (overuse) as a secondary effect 
to the injury to the left upper extremity.  

A December 1998 VA examination report indicates that the 
Veteran reported that since 1987, he had more left elbow pain 
associated with clicking and stiffness, especially in the 
morning.  The Veteran reported that his right hand was more 
painful with associated numbness and tingling sensations.  It 
was noted that the Veteran's hand capacity was diminished and 
he could feel the symptoms from five to thirty minutes into 
his activities.  This was especially noticeable on the right 
as he had to rely on the right hand for the majority of his 
activities.  Depending on the activity and how long he used 
his hand, it may take several days for the increased 
tingling, numbness sensations, and discomfort to lessen.  

Regarding the left ulnar neuropathy and carpal tunnel 
syndrome, the December 1998 VA examination report indicates 
that the Veteran reported symptoms of tingling, numbness, an 
inability to continue with activities he is trying to 
complete, difficulty holding a steering wheel, and difficulty 
writing or using his fingers or hands for fine work.  The 
symptoms began anywhere from five to thirty minutes into the 
activity.  The symptoms were on and off, occurred daily, and 
lasted hours to a day.  Driving and writing brought on pain.  
Resting and Motrin improved the pain temporarily.  It was 
noted that the Veteran had significant impairment and was 
unable to function during these episodes.  Physical 
examination revealed that coordination was abnormal due to 
ankylosis and pain in the left elbow, specifically on the 
left finger-to-nose.  Upper extremity function was abnormal 
due to pain with grip strength 4/5 in the left hand.  Sensory 
examination was abnormal with decreased pinprick on the left 
ulnar aspect in the forearm in addition to decreased pinprick 
and vibration on the right palm in a patch distribution.  
There was evidence of ankylosis of the left elbow at 50 
degrees.  Range of motion of the left elbow was flexion to 85 
degrees with pain, supination to 40 degrees with pain, and 
pronation to 40 degrees with pain.  The range of motion of 
the left elbow was limited by pain, fatigue, and lack of 
endurance with pain causing the major functional impairment.   

In March 2000, the Veteran was afforded a VA neurologic 
examination to determine whether his service-connected 
disabilities affected his ability to engage in substantial 
gainful employment.  During the examination, the Veteran 
reported falling off a trailer and sustaining a fracture to 
his left elbow during his military service.  He had a total 
of thirteen surgeries on the left elbow, including three 
ulnar nerve transpositions.  The Veteran complained of 
relatively constant numbness in the fifth finger of the left 
hand, occasional numbness of the fourth finger of the left 
hand, and intermittent paresthesias over the palmar aspect of 
the thumb and intermittent paresthesias over the fourth and 
fifth fingers.  He indicated that his symptoms in the right 
upper extremity were exacerbated by using tools such as a 
hammer and driving.  The Veteran reported being self-employed 
as a plumbing contractor until 1995.  He sold his business 
and worked approximately for one month as a warehouse 
manager, but has not worked since that time.  

After physical examination of the Veteran, the VA examiner 
diagnosed left elbow fracture, status post multiple surgical 
repairs with residual mild left ulnar neuropathy; status post 
left ulnar nerve transposition, times three; mild right 
median and ulnar neuropathy at the wrist; and status post 
resection, glioblastoma multiform.  In terms of the right 
upper extremity, the VA examiner stated that the Veteran 
could frequently, but not continuously, push and pull.  He 
had the ability to operate hand controls on anything, not a 
continuous basis, and could perform frequent, not continuous, 
simple gripping movements, but would encounter difficulty 
using certain types of tools, especially power tools.  With 
regards to the left upper extremity, the Veteran exhibited 
permanent anatomical sensory findings but could occasionally 
and frequently push and pull.  The VA examiner stated that 
the Veteran would have difficulty operating hand controls on 
a continuous basis as well as difficulty using tools.  
Although he could perform occasional and frequent simple 
gripping movements, there would be additional functional 
limitations related to the use of the left upper extremity on 
an orthopedic basis.  The examiner concluded that the Veteran 
was cognitively intact, with an ability to perform simple and 
complex commands, as well as simple and complex tasks.  The 
examiner further added that the Veteran's ability to lift and 
carry would be mildly affected by neuropathies in the upper 
extremities, by only lifting approximately 50 pounds.  

Based on the foregoing, the Board concludes that the weight 
of evidence supports the claim for a TDIU, for accrued 
benefits purposes.  It appears that the overall impairment 
resulting from the Veteran's service-connected disabilities, 
which had a combined rating of 60 percent, did more likely 
than not render him unable to follow a substantially gainful 
occupation due to his service-connected disabilities.  The 
evidence of record shows that the Veteran was unable to work 
as a welder or plumber due to his difficulty or inability to 
handle tools including power tools, continuously operate hand 
controls, and performing continuous gripping movements due to 
the impairment from the service-connected left ulnar 
neuropathy, fracture of the left humerus, and carpal tunnel 
syndrome of the right upper extremity.  See the March 2000 VA 
neurologic examination.     

Regarding the ability to work in a managerial, data 
processing, or economics occupation or position, the medical 
evidence shows that the Veteran could not perform continuous 
gripping movements.  See the March 2000 VA examination 
report.  The Veteran reported experiencing pain and tingling 
in his hands after five to thirty minutes of an activity.  
The December 1998 VA examination report indicates that the 
service-connected left ulnar and carpal tunnel syndrome 
caused an inability to continue with activities the Veteran 
is trying to complete; difficulty holding a steering wheel; 
and difficulty writing or using his fingers or hands for fine 
work.  It was noted that the Veteran had significant 
impairment and was unable to function during these episodes 
of symptoms.  The December 1998 VA examination report 
indicates that the Veteran had carpal tunnel syndrome the 
right upper extremity, diagnosed by EMG in 1985.  The report 
indicates that as a result of overuse over several years with 
continuous typing work and data entry with the right hand, 
the Veteran developed numbness and tingling sensations in the 
palm of the hand with radiation to the right elbow.    

This is persuasive evidence the Veteran's service-connected 
disabilities of the upper extremities presented significant 
difficulty to the Veteran's physical functioning in a 
workplace environment in the occupations that the Veteran had 
experience in and was trained for including welding, 
plumbing, data entry and management.  The Board finds the 
statements of the Veteran regarding his inability to work in 
substantially gainful employment to be credible and there is 
medical evidence to support his assertions that his service-
connected disabilities prevented him from following or 
securing substantially gainful employment.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Given the facts 
of this case, and with resolution of all reasonable doubt in 
the appellant's favor, the Board finds that entitlement to 
TDIU, for the purpose of accrued benefits, is granted.  


ORDER

Entitlement to a TDIU, for the purpose of accrued benefits, 
is granted, subject to regulations governing the payment of 
monetary benefits.  




____________________________________________
C.L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


